FridayNovember 21, 2008 Contact: Ply Gem Industries Shawn K. Poe Vice President, Chief Financial Officer (919) 677-4019 Ply Gem Announces Plans to Close its Hammonton, New Jersey and Phoenix, ArizonaWindow and Door Manufacturing Facilities Cary, NC, November 21, 2008–Ply Gem Industries, Inc. announced today thatit intends to close itsHammonton, New Jersey and Phoenix, Arizonawindow and door manufacturing facilities that combined employ approximately 306employees.Ply Gem is one of the country’s leading manufacturers of residential exterior buildingproducts. Gary E.
